Citation Nr: 0032441	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  97-25 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for disability resulting from VA medical treatment for heart 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and B.S.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1962 to 
June 1966.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The veteran testified before the undersigned at a 
hearing held in Washington, DC, in August 1998.  This case 
was remanded by the Board in January 1999 for further 
development; the case was returned to the Board in September 
2000.

The Board notes that the veteran has raised the issue of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for disability resulting from VA medical treatment for 
diabetes.  This matter is therefore again referred to the RO 
for appropriate action. 


REMAND

Briefly, the Board, in its January 1999 remand, noted that 
the RO had not undertaken adequate efforts to obtain 
pertinent records from the Battle Creek, Michigan VA Medical 
Center (VAMC), including the report of a stress thallium test 
performed at that facility in April 1992.  The remand 
requested that the RO obtain treatment records from the 
Battle Creek, Michigan facility for the period from January 
1987 to the present.

The record reflects that, following remand of the case, the 
RO apparently requested records from the Battle Creek, 
Michigan facility, but there is no indication that the 
referenced facility responded to the RO's single request.  
The Board notes that the veteran has submitted copies of the 
April 1992 stress thallium test, as well as numerous other 
records, but that he has annotated his copies.  The Board 
also notes that the veteran has recently suggested that 
pertinent records are available from the Grand Rapids, 
Michigan VA outpatient clinic.  Under the circumstances, the 
Board concludes that further development is required prior to 
adjudication of the instant claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain treatment 
records for the veteran from the 
VAMC located in Battle Creek, 
Michigan, and from the Grand Rapids, 
Michigan VA outpatient clinic, for 
the period from January 1987 to the 
present.  The RO should document its 
efforts to obtain records from the 
Battle Creek and Grand Rapids 
facilities, and attach to the claims 
file any responses received in 
regards thereto.

2.  The RO should also contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, including 
from the Battle Creek and Grand 
Rapids, Michigan facilities, it 
should inform the veteran and his 
representative of this and request 
them to provide a copy of the 
outstanding medical records.

4.  Thereafter, if new evidence is 
obtained with respect to the issue 
on appeal, the RO should arrange for 
a VA physician with appropriate 
expertise to review the claims file.  
The physician should be requested to 
provide an opinion as to whether the 
medical care provided by VA from 
1990 until April 29, 1992, was 
properly administered with regard to 
detection, diagnosis and treatment 
of the veteran's coronary artery 
disease.  The examiner should also 
provide an opinion as to whether it 
is at least as likely as not that 
VA's treatment or failure to 
properly diagnose and treat the 
veteran's coronary artery disease 
resulted in additional disability, 
including myocardial infarction.  
The rationale for all opinions 
expressed should also be provided.  
The report is to reflect that a 
review of the claims file was made.  
The report must be typed.

5.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 
2000).  Then, the RO should 
readjudicate the issue on appeal. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


